Citation Nr: 1016520	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  03-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 10 percent 
for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 until 
October 1968.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from October 2002 and March 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in San Juan, Puerto Rico.

The Veteran's appeal was previously before the Board in July 
2004, December 2005, and November 2007.

When this matter was before the Board in November 2007, the 
Board denied the Veteran's claims of entitlement to service 
connection for hypertension, entitlement to an initial 
evaluation in excess of 10 percent for diabetic retinopathy, 
and entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2009 the parties 
submitted a joint motion for remand to the Court that 
requested that the court vacate and remand the Board's 
November 2007 decision, as to the claims of entitlement to 
service connection for hypertension and entitlement to an 
initial evaluation in excess of 10 percent for diabetic 
retinopathy.  The March 2009 joint motion for remand 
indicated that the appellant was abandoning his appeal of the 
Board's denial of his claim of entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus, 
type II.  Subsequently, in an April 2009 order, the Court 
granted the parties' joint motion for remand, vacating the 
Board's November 2007 decision, as to the claims of 
entitlement to service connection for hypertension and 
entitlement to an evaluation in excess of 10 percent for 
diabetic retinopathy and remanded these claims for compliance 
with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus, 
type II, and entitlement to an initial evaluation in excess 
of 10 percent for diabetic retinopathy.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  However, where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2 (2009).

The Veteran was afforded VA Compensation and Pension (C&P) 
hypertension examinations in June 2002 and April 2006 in 
conjunction with his claim for service connection.  After 
each examination the Veteran was diagnosed with hypertension.  
In the report of examination, dated in June 2002, the 
examiner did not render any opinion regarding the etiology of 
the Veteran's hypertension condition.  In the report of 
examination, dated in April 2006, the examiner rendered the 
opinion that the Veteran's hypertension was not due to the 
Veteran's diabetes mellitus, type II, because the 
hypertension preexisted the Veteran's diabetes mellitus, type 
II.  However, the examiner did not render an opinion 
regarding whether the Veteran's hypertension condition has 
been permanently aggravated by the Veteran's service-
connected diabetes mellitus, type II.  Therefore, the claim 
must be remanded for the Veteran to be afforded another VA 
C&P hypertension examination.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claims.

In reviewing the record, the Board observes that the Veteran 
was last afforded a VA examination pertaining to his diabetic 
retinopathy four years ago in April 2006.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that another VA examination would 
be helpful in determining the current prostate disability 
picture.

Review of the claims folder reveals that the most recent 
records regarding the Veteran's treatment associated with the 
claims folder are dated in May 2006.  These records reveal 
that the Veteran was scheduled for a follow up appointment in 
September 2006.  This indicates that the Veteran was 
receiving continuing care from VA.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain VA clinical records 
pertaining to Veteran's treatment that are dated since May 
2006.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since May 2006.

2.  After completing the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any hypertension found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's hypertension is related to or 
had its onset during service.  If not, 
the examiner should opine as to whether 
it is at least as likely as not that any 
hypertension is secondary to or 
permanently aggravated by the service-
connected diabetes mellitus, type II.  
The rationale for all opinions expressed 
should be provided in a legible report.

3.  After completing the above 
development, arrange for the Veteran to 
be afforded a VA eye examination by a 
medical examiner with appropriate 
expertise to determine the current degree 
of severity and all manifestations of his 
service-connected bilateral eye 
disability.  The claims folders must be 
made available to and be reviewed by the 
examiner.  Following examination of the 
Veteran and review of the claims folder, 
the examiner should identify all current 
manifestations of the Veteran's bilateral 
diabetic retinopathy to include 
impairment of central visual acuity and 
impairment of visual field, if any.  In 
particular, the examiner should provide 
the results of uncorrected and corrected 
central visual acuity for distance and 
near, and to identify the best distant 
vision obtainable after best correction 
by glasses, in conformity with the 
requirements of 38 C.F.R. § 4.75 (2009) 
(prior to recent revision).  The examiner 
is also asked to review and comment upon 
the results reported in VA examination 
reports dated in March 2003 and April 
2006.  All examination findings, along 
with a rationale for all opinions 
expressed, should be set forth in the 
examination report.  The examiner should 
indicate in the examination report that 
the Veteran's medical records were 
reviewed.

4.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


